 GARRETT SUPPLY COMPANYGarrettSupply Company, A Division ofGarrettCorporation'andChauffeurs,SalesdriversandHelpers,Local 572,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Case 21-RC-10307.June 19,1967DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearing was held before Hearing Officer Michael B.Cavallo of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Employer and the Petitioner filed briefs withthe Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all merchandisedepartment,orwarehouse, employees at theEmployer's City of Commerce, California, supplyhouse, includingmerchandise clerks, checkers,packers, shipping clerks, and truckdrivers, butexcluding all other employees. The Employercontends that the unit should also include insidesalesclerks, sales trainees, inventory control clerks,customer service clerks, and claims and adjustmentclerks. There appears to be no bargaining history forthe employees involved herein.The Employer purchases industrial tools andsupplies from manufacturers throughout the UnitedStates and sells them primarily to commercialcustomers engaged in aviation, aerospace, anddefense, as well as general industry, in southernCalifornia and Arizona. The Employer currentlymaintains an inventory of more than 70,000 separateitems in its warehouse. Early in 1966, the Employerrenamed the "warehouse" the "merchandisedepartment." The Employer receives approximately90 percent of its orders by telephone; the remainderof its orders are obtained by outside salesmen who'The name of the Employer appears as amended at thehearing.561work constantly in the field away from the supplyhouse and are not involved herein.The following employees, who are sought by thePetitioner, work in the warehouse or merchandisedepartment under the separate supervision of themerchandise department foreman. Approximately24 employees are classified as merchandise clerks -6 of these merchandise clerks function asreceivingclerkswho receive and stock merchandise as itarrives in the department; 15 function asorder fillerswho take the orders as they are received in thedepartment, fill them from available stocks, andplace the orders on the checkers' stand; and 3function ascheckerswho make certain that ordershave been properly filled before they are delivered tothe packing bench where they are prepared forshipment to the customer. In addition, there are fouremployees in the warehouse classified aspacker-light,and three classified aspacker-heavy,who packthemerchandise for shipment before it is finallydelivered to the shippingarea.The twoshippingclerksinthedepartment process the ordersaccording to the carrier designated and thedestinationof the shipment. The Employer alsoemploys twotruckdriverswho drive light truckswhich are primarily used to pick up merchandisefrommanufacturersandwarehouses in theimmediatevicinity.On occasion they also deliverorders to customers in the immediate vicinity.All of the employees whom the Petitioner wouldexclude, and the Employer would include, except 5of the approximately 15 salestrainees,work indifferent departments. Thus, employees classifiedasinsidesalesclerksor insidesalesmen, andperforming the functions of order takers, orderprocessors, customer service clerks, and claims andadjustmentclerks,work in the inside salesdepartment. Some of them were formerly warehouseemployees. Theorder takersreceive the initial orderover the telephone and prepare a worksheet or adocument known as a "shipper." Theorderprocessorstype the orders from worksheets preparedby the order takers, and make appropriateentries inan order registry book.Customer service clerksreceive inquiries from customers as to the status oftheir orders, and if necessary, search for documentspertainingto orders,and answercustomerinquiries.Claims and adjustment clerksreceive and adjustclaimson orders which have been improperly filled;they have desks in the insidesalesarea, and there isalso an area assignedto them in the warehousewhere they spend a part of their timeopening andinspectingreturned merchandise. Individual insidesalesmen areoccasionally detailed to help out in thewarehouse.Inventory control clerkswork in theaccountingdepartment where they enter each order,as it isreceived, on inventory control records. If the165 NLRB No. 90 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDordered merchandise is available in the warehouse,theorder is then transmitted directly to thewarehouse for filling. If the merchandise is notavailable, the order is set aside for filling as soon asthe merchandise is received from the manufactureror supplier.The Employer presently has approximately 15inside sales traineeswho are hired for the purpose ofbecoming inside salesmen after an indeterminateperiod of training which lasts from 90 days to 2years, depending on individual performance. Duringtheir training they are assigned to learn, byperforming, various jobs throughout the supplyhouse. If they are not successful as sales trainees,however, they are terminated and not retained in anyother capacity. Ten of the sales trainees are locatedin the inside sales department and perform suchfunctions as order taking, claims and adjustment,order status checking, and customer service. Threeof the sales trainees are now functioning as orderfillers, and two are assigned to the will-call counter,in the merchandise department. Here they fill orderswhich will be picked up by the customer, and makecash sales to persons who visit the will-call counterfor that purpose.The employees in the Employer's warehouse ormerchandisedepartmentareengaged in theordinary duties of warehouse employees. The usualtype of job classifications are employed in thewarehouse, such as order fillers, checkers, packers,shipping and receiving clerks, and truckdrivers.They are separately located and supervised, andpunch a separate timeclock. They never leave thewarehouse to perform tasks in other parts of thebuilding.Although,asdescribed above, someemployees from other departments work in thewarehouse from time to time, such visits arerelatively infrequent, irregular, and temporary; andthework performed in the warehouse is onlyincidental to the performance of their primaryfunctionelsewhere.Inthesecircumstances,including their separate location, functions, and2SeeAmarilloHardware Company, Inc.,148 NLRB 48.3RishEquipment Company,150 NLRB 1185, 1202;CherokeeTextileMills, Inc,117 NLRB 350,351An election eligibilitylist,containing the names andaddresses of all the eligible voters, mustbe filed by the Employerwith the Regional Director for Region21 within 7 days after thedate of thisDecision and Directionof ElectionThe Regionalsupervision, and the absence of bargaining history,we find that the employees regularly andpermanentlyassignedtothemerchandisedepartment, herein sought to be represented by thePetitioner, have interests sufficiently different fromthose employees whom the Employer would alsoinclude in the unit, to constitute a separatewarehouse unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.2With respect to the five sales trainees whopresently work in the warehouse, they were hired assales trainees and are paid approximately 12percent more than the beginning rate for warehouseemployees.Under certain circumstances theyreceiveextrabonuses forwhichwarehouseemployees are not eligible, and they are not requiredtopunch the warehouse timeclock. They areassigned to the warehouse temporarily for trainingonly. If successful as sales trainees, they willbecome inside salesmen; if unsuccessful, they willbe terminated. Under no circumstances will theybecome permanent warehouse employees.Wetherefore find that the sales trainees have interestsdifferent from those of the warehouse employees,and we shall exclude them from the unit.3We find that the following employees constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:Allmerchandisedepartmentorwarehouseemployees at the Employer's City of Commerce,California, supply house, including merchandiseclerks, order fillers, receiving clerks, checkers,packers, shipping clerks, and truckdrivers; butexcludingsalestrainees,insidesalesclerks,inventory control clerks, customer service clerks,claimsand adjustment clerks, office clericalemployees, all other employees, and guards andsupervisors as defined in the Act.[Direction of Election 4 omitted from publication.]Director shall make the list available to all parties to the electionNo extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances Failureto comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsiorUnderwear Inc ,156 NLRB 1236